PER CURIAM.
Writ denied.
At the evidentiary hearing below,, the proof shows that counsel was present: with the defendants at their sentencing, and' we cannot say that the trial court erred in accepting the testimony of counsel that he-was present, and the testimony of the general practice of the court in requiring counsel to be present, as disproving the allegations of the petition to the contrary'.
With regard to the averment that the indictment was fatally defective because not endorsed by the foreman of the grand jury, see State v. Stoma, 199 La. 529, 6 So.2d 650, former La.R.S. 15:3 (1950), cf. La.C.Crim.P: art. • 383,- we find, based on the evidence at the evidentiary hearing, that the grand jury indictments were signed by the foreman of the grand jury at the time the indictments were returned. This satisfies the requirement of La.C. Crim.P. Art. 383 that the indictment must “[be] endorsed ‘a true bill,’ and the endorsement must be signed by the foreman”. The endorsement “A True Bill” may be printed, as here, or typed — it need not be handwritten by the foreman — before it is signed by the foreman of the grand jury.